DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Amendment filed on May 6, 2022. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Louis Yang (Reg 79,056) on May 31,2022.

Claims 14 and 19 have been amended as follows: 

14. (Currently amended) A method comprising:
	obtaining, by a user device from a server, a universal data scaffold defining a plurality of data structures and a plurality of relationships among the plurality of data structures, 
		wherein the universal data scaffold represents information in a structured way;
	obtaining, by the user device, data associated with a user;
	structuring, by the user device, the data associated with the user into a format compatible with the universal data scaffold; 
	obtaining, by the user device from the server, a plurality of bundles,
		wherein each bundle in the plurality of bundles comprises two or more data structures in the plurality of data structures; 
	obtaining, by the user device from the server, a table of contents data structure indicating a mapping between a plurality of unique identifiers (IDs) associated with the plurality of bundles and a plurality of contents included in the plurality of bundles,
		wherein a unique ID in the plurality of unique IDs corresponds to a
bundle in the plurality of bundles;
	receiving, by the user device, a query from the user;
	finding, by the user device, a content in the plurality of contents providing an
answer to the query and the unique ID of the bundle including the
content; 
	sending, by the user device, a request including the unique ID of the bundle
to the server; and
	performing, by the user device

unique ID;
finding, by the user device, a data structure associated with the bundle, wherein the data structure includes the content comprising the answer to the query; and
reducing memory consumption associated with the user device by deleting, by the user device, other data structures associated with the bundle except for the data structure including the content comprising the answer to the query




19. (Currently amended) The method of claim 14, 

:
	obtaining the two or more data structures including a first data structure and a second data structure from the bundle in the plurality of bundles, 
		wherein a first portion of the information contained in the first data structure is associated with a first topic,
		wherein a second portion of the information contained in the second data structure is associated with a second topic, and 
		wherein the first topic and the second topic are unrelated.



Response to Arguments
Referring to the objection to claim 16, Applicant’s amendment is acknowledged. As such, the objection to the claim is withdrawn.

Referring to the 35 USC 101 rejections of claims 14 and 18, Applicant’s amendments to claim 14 to incorporate the subject matter of now cancelled claim 15 and previous claim 19 are acknowledged. As such, the 35 USC 101 rejections of claims 14 and 18 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2022 is being considered by the examiner.

Allowable Subject Matter
Claims 1-13 and 22-30 were indicated as allowed for the reasons stated in the non-final rejection dated February 7, 2022.

Claims 14-21 were previously indicated as being allowable if they overcame the prior noted 35 USC 101 rejection and claim objection. As indicated above, these deficiencies have been overcome by Applicant’s amendment filed on May 6, 2022. As such claims 14 and 16-21 are allowed. Refer to the reasons for allowance stated in the non-final rejection dated February 7, 2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bumgarner et al (US 10,231,033)- directed to: synchronizing out of band content with a media stream involving querying for overlay ID (bundles) and stored locally;
Trepetin et al (US 10,936,744) directed to: querying an anonymized database; 
Foley et al (US 2009/0313169) directed to: receiving of encrypted queries wherein data can be hidden from a server.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/


/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167